Citation Nr: 1429804	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-37 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Montgomery, Alabama.

The Board notes by way of background that a recent July 2013 Board decision decided the issue of entitlement to a disability rating in excess of 20 percent disabling for the Veteran's low back disability (granting a 40 percent rating, effective February 3, 2012), as well as an earlier effective date matter relating to the Veteran's nonservice-connected pension.  A January 2014 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to remand the issue of entitlement to a TDIU (only to the extent that it was not decided by the Board), in which motion the parties agreed that the TDIU matter was part and parcel to the low back rating claim.  The parties noted in the motion that the low back rating and earlier effective date matters were not pursued by the Veteran and were deemed abandoned on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to a TDIU.  See Statements, July 23, 2007, December 2008, January 2009.

The Board notes by way of background that the Veteran is service-connected for a low back disability (20 percent prior to February 3, 2012, and 40 percent thereafter), an adjustment disorder with depressed mood secondary to his low back disability (30 percent, effective July 23, 2007), and left lower extremity sciatica secondary to his low back disability (20 percent, effective July 23, 2007).  The Veteran's combined rating is 20 percent from March 1, 1992, 60 percent from July 23, 2007, and 70 percent from February 3, 2012.

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2013); see also 38 C.F.R. §§  3.340(a), 3.341(a) (2013).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

The Board notes as an initial matter that the Veteran appears to meet the schedular requirements for a TDIU, as his combined rating was 60 percent effective July 23, 2007, and 70 percent effective February 3, 2012, for three disabilities of a common etiology (such that they are considered one disability).

The Board acknowledges that the Veteran was provided with VA examinations relating to his low back disability in May 2006, June 2009, February 2012, as well as a mental disorder VA examination in May 2012, and a VA examination relating to his sciatica in May 2012.  The Board notes, however, that none of these VA examinations address whether the Veteran's service-connected disabilities (together) preclude him from working (rather, these either fail to address functional impairment, or address each disability in isolation).  Therefore, the Board finds that a remand is required to afford the Veteran a VA examination for TDIU purposes.

On remand, the AOJ should obtain copies of the Veteran's recent VA treatment records dated since May 2012 and associate them with the claims file (see Virtual VA folder - records ending May 2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's recent VA treatment records dated since May 2012 and associate them with the claims file (paper or electronic).

2.  After all of the above development has been completed, schedule the Veteran for an appropriate VA compensation examination to determine the effect of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment (for TDIU), to include his adjustment disorder with depressed mood, chronic low back pain with a herniated nucleus pulpous, and left lower extremity sciatica.  The Veteran's claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Any tests deemed necessary should be performed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Following review of the record, interview with the Veteran, and all appropriate evaluation and examination, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected low back disability, adjustment disorder with depressed mood, and left lower extremity sciatica on his ability to perform tasks, including sedentary and physical tasks.  

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have  been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

